137 U.S. 60 (1890)
FISHBURN
v.
CHICAGO, MILWAUKEE AND ST. PAUL RAILWAY COMPANY.
No. 42.
Supreme Court of United States.
Argued October 31, 1890.
Decided November 3, 1890.
ERROR TO THE CIRCUIT COURT OF THE UNITED STATES FOR THE WESTERN DISTRICT OF WISCONSIN.
Mr. B.F. Dunwiddie (with whom were Mr. I.C. Sloane and Mr. B. Dunwiddie on the brief) for plaintiff in error.
Mr. John W. Cary and Mr. Burton Hanson for defendant in error.
FULLER, C.J.
This is an action for damages brought by plaintiff in error against defendant in error for wrongfully ejecting her from one of its passenger trains, and resulted in a verdict and judgment in favor of defendant in error.
In regard to motions for new trial and bills of exceptions, courts of the United States are independent of any statute or *61 practice prevailing in the courts of the State in which the trial is had. Missouri Pacific Railway Co. v. Chicago & Alton Railroad Co., 132 U.S. 191.
The only exception in respect to which plaintiff assigns error here was to the overruling of her motion for a new trial, which is not the subject of exception, according to the practice of the courts of the United States.
Various objections to the charge of the court were set out as grounds for the motion for new trial, but it nowhere appears that exceptions were taken to any of these matters, save as involved in the overruling of that motion, nor does the record show that the action of the Circuit Court was invoked upon the ground that there was no evidence to sustain the verdict.
Our right of review is limited to questions of law appearing on the face of the record, and we find none such presented here.
The judgment must therefore be
Affirmed.